Citation Nr: 0528946	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  93-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 80 percent 
for narcolepsy with cataplexy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from August 1960 to April 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision by the 
Cleveland, Ohio, Regional Office (RO), which, in part, 
granted service connection and assigned a 20 percent 
evaluation for narcolepsy with cataplexy, effective April 9, 
1991.  In November 1992, a Travel Board hearing was held 
before a Board Member who subsequently left the Board.  
Although in August 1998, the Board informed appellant in 
writing that he had the right to another hearing before a 
different Board Member or to have the case decided on the 
existing evidentiary record that included a transcript of 
said hearing, and a January 2000 RO hearing clarification 
letter was also sent, appellant did not subsequently indicate 
a desire for another hearing.  In April 1994, December 1998 
and September 2003, the Board remanded said appellate issue 
to the RO for additional evidentiary development.  

Parenthetically, in a September 2002 letter, the Board 
informed appellant that the Board would undertake additional 
development on said appellate issue, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs invalidated a portion of the 
Board's development regulations, specifically 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans, et al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

A subsequent December 2003 rating decision, in effect, 
assigned an 80 percent evaluation instead of the 20 percent 
rating in effect for narcolepsy with cataplexy, effective 
April 9, 1991.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson and the procedural history of 
the instant case, the Board has reframed said disability 
rating appellate issue as that delineated on the title page 
of this decision.  See also AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDING OF FACT

Appellant's service-connected narcolepsy with cataplexy is 
manifested primarily by episodes of very brief loss of 
consciousness lasting for seconds.  The credible, competent 
evidence does not show that he experiences convulsions with 
loss of consciousness, nor symptoms equivalent to at least 1 
major seizure per month.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 80 
percent for narcolepsy with cataplexy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.3, 
4.7, 4.10, 4.121, 4.124a, Diagnostic Codes 8108, 8911 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Notice

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify under VCAA by means of 
written correspondence, including a December 2002 Board 
letter and August 2002 Supplemental Statement of the Case 
that were sent to the appellant.  Such written correspondence 
informed the appellant of what information and evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Furthermore, the 
August 2002 Supplemental Statement of the Case included an 
explanation of the VCAA; stated that the purpose of the 
December 1998 Board remand had been consistent with the 
intent of the VCAA at least insofar as the duty to assist was 
concerned; and specifically advised appellant that he should 
inform VA of any other evidence that he has or knew of 
regarding his claim.  It is clear from the record, including 
the August 2002 Supplemental Statement of the Case, that 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that the RO informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  In addition, the numerous Supplemental Statements 
of the Case included the provisions of 38 C.F.R. § 3.159(b).  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant by other 
documents of record as discussed above fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); See also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any deficiency as to 
the timing of VCAA notice to the appellant is harmless error.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains 
volumes of VA, private, and military medical records and 
numerous VA examinations.  Diagnostic studies including sleep 
studies/electroencephalograms, and a period of observation 
and evaluation during May 2001 VA hospitalization, were 
conducted to attempt to objectively verify the frequency and 
severity of appellant's service-connected disability at 
issue.  Additionally, Social Security Administration (SSA) 
clinical records with a June 1992 Administrative Law Judge's 
decision are associated with the claims folders.  Appellant 
has been afforded the opportunity for a personal hearing on 
appeal and a transcript is of record.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  See Mayfield, 
supra.  

Law and Definitions

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected disability 
on appeal in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2004).  

It should be pointed out initially that in James v. Brown, 7 
Vet. App. 495 (1995), cataplexy was medically defined as "a 
condition in which there are abrupt attacks of muscular 
weakness and hypotonia triggered by an emotional stimulus 
such as mirth, anger, fear, or surprise.  It is often 
associated with narcolepsy."  Dorland's Illustrated Medical 
Dictionary, 282 (27th ed. 1988).  In the August 2002 
Supplemental Statement of the Case, it was noted that 
narcolepsy was defined by a medical publication as a 
"syndrome characterized by hypersomnia with sudden loss of 
muscle tone (cataplexy), sleep paralysis, and hypnagogic 
phenomena (waking dreams); sleep episodes vary from few to 
many in a single day and each episode may last minutes or 
hours."  

Evidence

Appellant's service medical records reveal that narcolepsy 
with cataplexy was diagnosed.  Sleep studies were interpreted 
as consistent with narcolepsy; and on neurologic evaluation, 
it was noted that the cataplexy was a sudden episode of 
muscle relaxation usually precipitated by emotion, causing 
him to drop to the floor; that episodes were usually brief 
and might persist as long as 30 minutes; and that appellant 
had not responded to medication.  

November 1990 lay statements from acquaintances and relatives 
described appellant's "blackout spells," generally of brief 
duration.  

On August 1991 VA examination, appellant reported that he was 
unemployed; that he could fall asleep anytime, anyplace, and 
for any length of hours; and that he developed cataplexic 
episodes when frustrated or anxious.  Clinically, while 
talking, appellant suddenly developed a cataplexic episode 
for a few seconds and then woke up and continued with his 
conversation uninterrupted.  He had such episodes on more 
than 6 occasions during the examination but never lost 
reality.  

In an April 1992 lay statement, appellant's daughter, an 
attorney, reported that she had witnessed her father's 
narcolepsy/cataplexy attacks 5-6 attacks a week during a 
particular recent period and that he would lose consciousness 
during the attacks for approximately 10-15 seconds.  

A May 1992 VA electroencephalogram was interpreted as within 
normal limits, and a June 1992 VA sleep study revealed that 
he slept restless all night.  

A June 1992 SSA Administrative Law Judge's decision reported 
that appellant's narcolepsy resulted in excessive daytime 
sleep; that his cataplexy was characterized by a sudden 
relaxation leading to collapse with episodes usually 
precipitated by excessive emotion; that episodes occurred on 
a daily basis; that the condition had not responded to 
various medications; and that his currently uncontrolled 
cataplexy prevented him from working in anything more than a 
low stress environment.  

During a November 1992 Travel Board hearing, appellant 
testified that his narcolepsy did not bother him as much as 
the cataplexy; that he had minor seizures 30 times a day; and 
that he had at least 4 major seizures a week and up to 4-5 
minor seizures daily.  (Transcript (T.) at pages (pg.) 12-13, 
17).  He did not explain what he meant by "major" seizures.  

On June 1995 VA examination, appellant reported that during 
service, he had experienced spells where he would feel 
slightly dizzy and fall down, with unconsciousness for 10-20 
seconds according to witnesses who had observed him; that the 
spells occurred 2-3 per year but increased in frequency in 
the mid-1980's; and that the spells usually were precipitated 
by sudden emotional changes.  The examiner stated that during 
the examination, appellant had an episode of cataplexy, in 
which his speech became slurred, he lost muscle tone, he 
slumped over in his chair and was unresponsive for about 10 
seconds, and then he recovered and was able to quickly return 
to the conversation.  

SSA clinical records included a December 1995 private 
clinical report, which stated that according to appellant, he 
would have 10-15 cataplectic attacks during the day 
exacerbated by excitement, stress, or anxiety.  It was noted 
by that physician that she had observed a brief cataplectic 
episode wherein appellant was briefly unresponsive for 2-3 
seconds; and that he had severe restriction of work-related 
physical activities.

On November 1996 VA examination, appellant reported that his 
disability at issue was manifested by frequent episodes of 
sudden onset, decreased muscle tone without loss of 
consciousness, and eye rolling in the back of his head, which 
would last seconds to minutes.  There was no associated 
tongue biting, urinary incontinence, or postictal confusion.  
He reported that these episodes could occur from 3 to 65 
times a day, and described them as two types, the major 
episode lasting longer than the minor episode.  He reported 
that the major episodes occurred 6-7 times per week and the 
minor episodes 8-9 per day.  Clinically, as appellant 
ambulated in the room, he suddenly stated that "I'm having 
one" and proceeded to lean on the wall.  He was able to 
answer questions during this episode, did not fall to the 
ground, and the entire episode lasted approximately 30 
seconds.  When the episode was over, he was at his baseline 
mental status and no tonic/clonic activity was witnessed.  
The examiner opined that the witnessed episode during the 
examination was suspicious for a non-epileptic/non-cataplexic 
event.  A January 1997 VA electroencephalogram was 
interpreted as within normal limits.

In a February 2000 written statement, a VA physician opined 
that appellant had not been adequately treated for his 
cataplexy, and that appropriate medications and sleep studies 
were needed.

During a period of observation and evaluation at a VA 
hospital in May 2001, appellant was observed to have several 
episodes of narcolepsy, in which he would nearly fall asleep 
or fall asleep very briefly, lasting only seconds during 
conversation.  It was noted that he had no cataplexy events 
during hospitalization as was expected given that these only 
occurred in highly emotional or surprising instances.  
Appellant had normal electroencephalogram and sleep test 
results, and the results were noted as not consistent with 
obstructive sleep apnea.  He displayed excessive leg movement 
activity.  A multiple sleep latency test (MSLT) showed 
borderline excessive daytime sleepiness with rapid eye 
movement (REM) onset sleep in two naps consistent with 
narcolepsy.  Specific medications were recommended.  In June 
2001, appellant reported that he had learned to live with his 
narcolepsy and cataplexy symptoms; that he was very 
suspicious of any attempt at treatment; and that he was more 
concerned with medication side effects.  Appellant stated 
that he treated his cataplexy by drinking alcohol (which was 
noted may work because alcohol suppresses REM).

VA outpatient treatment records dated from 2003 to June 2005 
primarily pertain to unrelated disabilities.

Analysis

As noted above, a December 2003 rating decision assigned an 
initial 80 percent evaluation for narcolepsy with cataplexy, 
effective April 9, 1991.  An October 2004 rating decision 
granted a total rating based upon individual unemployability, 
effective April 9, 1991.  

Contrary to appellant's assertions, it is the Board's opinion 
that his narcolepsy with cataplexy are appropriately rated by 
analogy to petit mal epilepsy, because narcolepsy and 
cataplexy symptoms are closely related and are similar to 
epilepsy with involuntary interruption of consciousness, as 
the VA Rating Schedule so indicates.  In fact, under 
Diagnostic Code 8108, narcolepsy is rated as epilepsy, petit 
mal.  Under Diagnostic Code 8911, an 80 percent rating is 
assigned for petit mal epilepsy averaging at least 1 major 
seizure in 3 months over the last year; or more than 10 minor 
seizures weekly.  A 100 percent rating requires an average of 
at least 1 major seizure per month over the last year.  

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head, or sudden jerking movements of the arms, trunk, or 
head, or sudden loss of postural control.  In the presence of 
major and minor seizures, the rating will be based on the 
predominant type of seizure.  38 C.F.R. § 4.124a.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit-of-the-doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the level of symptomatology 
caused by the appellant's narcolepsy with cataplexy more 
nearly approximates the currently assigned 80 percent 
disability evaluation under Diagnostic Code 8911, since 
generalized tonic-clonic convulsions with unconsciousness 
that are characteristic of a major seizure have not been 
objectively shown or approximated.  Although appellant has 
alleged that he had "major" and "minor" seizures, his 
description of "major" seizure activity clearly indicates 
that it pertains to merely the length of the 
narcoleptic/cataplexic episode, not whether convulsions with 
loss of consciousness are manifested as defined by 38 C.F.R. 
§ 4.124a, Diagnostic Code 9811, Note (1).  See, in 
particular, the November 1996 VA examination report.  Rather, 
the objective clinical evidence, including a December 1995 
private medical record, a June 1995 VA examination report, 
and a May 2001 VA hospitalization report described his 
narcoleptic/cataplexic episodes as very brief, and mere 
seconds in duration.  Although according to his medical 
history and clinical evidence of record, appellant has brief 
episodes of loss of consciousness, these are consistent with, 
or equivalent to, minor petit mal seizure activity, not a 
major seizure involving convulsions.  Thus, the criteria for 
a 100 percent schedular rating have not been more nearly 
approximated, as the medical evidence of record is 
overwhelmingly negative on this point in controversy.  38 
C.F.R. §§ 4.7, 4.121, 4.124a, Diagnostic Codes 8910, 8911.  
In deciding the issues herein, the Board has considered the 
provisions of 38 C.F.R. § 4.10, which relate to functional 
impairment.  However, the 80 percent rating assigned by the 
RO for appellant's disability at issue contemplates the 
functional impairment discussed above.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
disability in question presents such an unusual or 
exceptional disability picture so as to render the 
application of the regular schedular standards impractical.  
The benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of the 
issue on appeal, for the aforestated reasons.




ORDER

An initial evaluation in excess of 80 percent for narcolepsy 
with cataplexy is denied.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


